     Case: 1:20-cv-01098 Document #: 58 Filed: 08/28/20 Page 1 of 10 PageID #:1632




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

BESTWAY INFLATABLES & MATERIAL
CORP.

           Plaintiff,
                                                       Case No.: 1:20-cv-1098
v.
                                                       Judge Jorge L. Alonso
THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON
SCHEDULE A HERETO,

           Defaulting Defendants.


                                    FINAL JUDGMENT ORDER

           THIS CAUSE being before the Court on Plaintiff, BESTWAY INFLATABLES &

MATERIAL CORP.’S (“Bestway’s” or “Plaintiff’s”) Motion for Entry of Default and Default

Judgment, and this Court having heard the evidence before it hereby GRANTS Plaintiff’s Motion

for Entry of Default and Default Judgment in its entirety against the Defaulting Defendants

corresponding to the aliases (“Defendant Aliases”) or online marketplace accounts or profiles

associated with the internet store URLs (the “Online Marketplace Accounts”) in Schedule A below

(hereinafter, “Defaulting Defendants”).

           This Court has entered, upon a showing by Plaintiff, a temporary restraining order (“TRO”)

and preliminary injunction against Defaulting Defendants, each including an asset restraint.

Plaintiff has properly completed service of process on Defaulting Defendants pursuant to Federal

Rule of Civil Procedure 4(f)(3) by electronically publishing a link to the Complaint, the TRO order,

and other relevant documents on a website and by sending an e-mail to the e-mail addresses


                                                   1
4815-6330-1061.2
    Case: 1:20-cv-01098 Document #: 58 Filed: 08/28/20 Page 2 of 10 PageID #:1633




identified in Exhibit 1 to the Declaration of Eric Li or any e-mail addresses provided to Defendants

by third parties that includes a link to said website. These actions provided notice reasonably

calculated under the circumstances of the present case to apprise Defaulting Defendants of the

pendency of the action and have afforded Defaulting Defendants the opportunity to answer and

present their objections. Defaulting Defendants failed to answer or otherwise respond to the

Complaint. Defaulting Defendants failed to answer or otherwise respond to the Amended

Complaint, and the time to answer or otherwise respond to the Amended Complaint has expired.

           THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defaulting

Defendants as the Defaulting Defendants directly target their business activities toward consumers

in the United States, including Illinois. Specifically, Defaulting Defendants have targeted sales to

Illinois residents by setting up and operating ecommerce Internet stores and online marketplace

accounts that target United States consumers using one or more Defendant Aliases through which

Illinois residents can purchase products using infringing and counterfeit versions of the registered

BESTWAY Trademarks identified in the chart below (the “BESTWAY Trademarks”).

         REGISTRATION     TRADEMARK        REGISTRATION             GOODS AND SERVICES
           NUMBER                             DATE

        2,748,177        BESTWAY          August 5, 2003      Scuba goggles, diving masks,
                                                              snorkels and fins, U.S Class(es):
                                                              021, 023, 026, 036, 038; Rafts and
                                                              oars, U.S Class(es): 019, 021,
                                                              023, 031, 035, 044; Air mattresses
                                                              for camping, U.S Class(es): 002,
                                                              013, 022, 025, 032, 050; Inflatable
                                                              float mattresses and pads and
                                                              swim floats for recreational use;
                                                              inflatable balls, animals, cartoon
                                                              characters and similar figures,
                                                              trees, fish, snow tubes, cars,
                                                              planes, boats, swimming pools and
                                                              play centers, such as castles and



                                                 2
4815-6330-1061.2
    Case: 1:20-cv-01098 Document #: 58 Filed: 08/28/20 Page 3 of 10 PageID #:1634




                                                                   spaceships all for recreational use,
                                                                   U.S Class(es): 022, 023, 038, 050

        2,756,976                              August 26, 2003     Beach toys, U.S Class(es): 022,
                                                                   023, 038, 050




        5,702,452            BESTWAY           March 19, 2019      Water filtering apparatus;
                                                                   Swimming pool chlorinating
                                                                   apparatus; Water filtration and
                                                                   purification units and replacement
                                                                   cartridges therefor; Water heaters;
                                                                   Heaters for swimming pools, U.S
                                                                   Class(es): 013, 021, 023, 031, 034;
                                                                   Non-metal above ground
                                                                   swimming pools, U.S Class(es):
                                                                   001, 012, 033, 050


           THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful federal

trademark infringement and counterfeiting (15 U.S.C. § 1114) and false designation of origin (15

U.S.C. § 1125(a)).

           IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and that

this Final Judgment is entered against Defaulting Defendants.

           IT IS FURTHER ORDERED that:

           1.      Defaulting Defendants, their affiliates, officers, agents, servants, employees,

attorneys, confederates, and all persons acting for, with, by, through, under or in active concert

with them be permanently enjoined and restrained from:

           a.      using Plaintiff’s BESTWAY Trademarks or any reproductions, counterfeit copies

                   or colorable imitations thereof in any manner in connection with the distribution,

                   marketing, advertising, offering for sale, or sale of any product that is not a genuine


                                                     3
4815-6330-1061.2
    Case: 1:20-cv-01098 Document #: 58 Filed: 08/28/20 Page 4 of 10 PageID #:1635




                   BESTWAY product or not authorized by Plaintiff to be sold in connection with

                   Plaintiff’s BESTWAY Trademarks;

           b.      passing off, inducing, or enabling others to sell or pass off any product as a

                   BESTWAY product or any other product produced by Plaintiff, that is not

                   Plaintiff’s or not produced under the authorization, control or supervision of

                   Plaintiff and approved by Plaintiff for sale under Plaintiff’s BESTWAY

                   Trademarks;

           c.      committing any acts calculated to cause consumers to believe that Defaulting

                   Defendants’ products are those sold under the authorization, control or supervision

                   of Plaintiff, or are sponsored by, approved by, or otherwise connected with

                   Plaintiff;

           d.      further infringing Plaintiff’s BESTWAY Trademarks and damaging Plaintiff’s

                   goodwill; and

           e.      manufacturing, shipping, delivering, holding for sale, transferring or otherwise

                   moving, storing, distributing, returning, or otherwise disposing of, in any manner,

                   products or inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff

                   to be sold or offered for sale, and which bear any of Plaintiff’s BESTWAY

                   Trademarks or any reproductions, counterfeit copies or colorable imitations thereof.

           2.      Upon Plaintiff’s request, any third party with actual notice of this Order who is

providing, or has provided, services for any of the Defaulting Defendants, or in connection with

any of the ecommerce Internet stores operating under the Defendant Aliases, Online Marketplace

Accounts or other aliases operated by Defaulting Defendants, including, without limitation, any




                                                     4
4815-6330-1061.2
    Case: 1:20-cv-01098 Document #: 58 Filed: 08/28/20 Page 5 of 10 PageID #:1636




online marketplace platforms such as iOffer, eBay, Amazon, Wish.com, and Dhgate (hereinafter

(“Third Party Providers”) shall, within five (5) business days after receipt of such notice:

           a.      disable and cease providing services being used by Defaulting Defendants,

                   currently or in the future, to engage in the sale of goods using the BESTWAY

                   Trademarks; and

           b.      disable and cease displaying any advertisements used by or associated with

                   Defaulting Defendants in connection with the sale of counterfeit and infringing

                   goods using the BESTWAY Trademarks.

           3.      Pursuant to 15 U.S.C. § 1117(c)(2), Plaintiff is awarded statutory damages from

each of the Defaulting Defendants in the amount of two hundred thousand dollars ($200,000) for

willful acts of trademark infringement and counterfeiting in relation to Defaulting Defendants’

unauthorized uses of the BESTWAY Trademarks. The two hundred thousand dollar ($200,000)

award shall apply to each distinct Defaulting Defendant only once, even if they are listed under

multiple different aliases in the Amended Complaint and Schedule A.

           4.      Any Third Party Providers holding funds for Defaulting Defendants, including, but

not limited to, PayPal, Inc. (“PayPal”), DHPay, Wish.com, and Amazon Pay, shall within two (2)

business days of receipt of this Order, permanently restrain and enjoin any accounts connected to

Defaulting Defendants or the Defendant Aliases from transferring or disposing of any funds, up to

the above identified statutory damages award, or other of Defaulting Defendants’ assets.

           5.      All monies, up to the above identified statutory damages award, currently restrained

in Defaulting Defendants’ financial accounts, including monies held by Third Party Providers such

as PayPal, Dhpay, Wish.com, and Amazon Pay, are hereby released to Plaintiff as partial payment

of the above-identified damages, and Third Party Providers, including PayPal, Dhpay, Wish.com,



                                                    5
4815-6330-1061.2
    Case: 1:20-cv-01098 Document #: 58 Filed: 08/28/20 Page 6 of 10 PageID #:1637




and Amazon Pay, are ordered to release to Plaintiff the amounts from Defaulting Defendants’

financial accounts within ten (10) business days of receipt of this Order.

           6.      Until Plaintiff has recovered full payment of monies owed to it by any Defaulting

Defendant, Plaintiff shall have the ongoing authority to serve this Order on Third Party Providers

in the event that any new financial accounts controlled or operated by Defaulting Defendants are

identified. Upon receipt of this Order, Third Party Providers, including PayPal, Dhpay, Wish.com,

and Amazon Pay, shall within two (2) business days:

           a.      locate all accounts and funds connected to Defaulting Defendants or the Defendant

                   Aliases and Online Marketplace Accounts, including, but not limited to, any

                   financial accounts connected to the information listed in Schedule A hereto, the e-

                   mail addresses identified in Exhibit 1 to the Declaration of Eric Li, and any e-mail

                   addresses provided for Defaulting Defendants by third parties;

           b.      restrain and enjoin any such accounts or funds from transferring or disposing of any

                   money or other of Defaulting Defendants’ assets; and

           c.      release all monies, up to the above identified statutory damages award, restrained

                   in Defaulting Defendants’ financial accounts to Defaulting Defendants as partial

                   payment of the above-identified damages within ten (10) business days of receipt

                   of this Order.

           7.      In the event that Plaintiff identifies any additional online marketplace accounts or

financial accounts owned by Defaulting Defendants, Plaintiff may send notice of any supplemental

proceeding to Defaulting Defendants by e-mail at the e-mail addresses identified in Exhibit 2 to

the Declaration of Eric Li and any e-mail addresses provided for Defaulting Defendants by third

parties.



                                                    6
4815-6330-1061.2
    Case: 1:20-cv-01098 Document #: 58 Filed: 08/28/20 Page 7 of 10 PageID #:1638




           8.      The Court releases the ten-thousand dollar ($10,000) Bond on Injunction that

Plaintiff has filed with the Court (the “Injunction Bond”). Bestway and any surety identified in the

Injunction Bond are released from any obligations or liabilities identified therein.


                                              IT IS SO ORDERED
DATED: August 28, 2020


                                              _____________________________________
                                              Jorge L. Alonso
                                              U.S. District Court Judge




                                                 7
4815-6330-1061.2
    Case: 1:20-cv-01098 Document #: 58 Filed: 08/28/20 Page 8 of 10 PageID #:1639




                                          SCHEDULE 1

 No.           Defendant Alias    Internet Store URL

 1             para_90kaiw        https://www.ebay.com/usr/para_90kaiw
 3             ocean-beach        https://www.ebay.com/usr/ocean‐beach
 8             tonsee_store       https://www.ebay.com/usr/tonsee_store
 9             yanggerpt          https://www.ebay.com/usr/yanggerpt
 10            e_coming           https://www.ebay.com/usr/e_coming
 12            b2ccn              https://www.ebay.com/usr/b2ccn
 24            louyue_80          https://www.ebay.com/usr/louyue_80
 25            ouyang_87          https://www.ebay.com/usr/ouyang_87
 27            africanbananas     https://www.wish.com/merchant/5a0172dc471c14593ef30616
 28            Cold Grassland     https://www.wish.com/merchant/5b611b498dc5222676ccfbaf
 29            corolissally       https://www.wish.com/merchant/595d91c5b8bc5d54d0957d0a
 30            Dillkeri           https://www.wish.com/merchant/5b0501ed6d232a7da2910317
 31            DZT Worldwide      https://www.wish.com/merchant/55e11ef5a1e298461a7d3227
               LLC
 33            Fashion piglets    https://www.wish.com/merchant/5959f4efb8bc5d70f3bd1bad
 34            Flykate            https://www.wish.com/merchant/595b769dd4cc344bc1c35703
 35            foopot             https://www.wish.com/merchant/5976a12a21064f277ee7606c
 37            gaosqin            https://www.wish.com/merchant/5b0389af5920691c2995c82c
 38            Ifenty             https://www.wish.com/merchant/594cda3f30047a73c724bc1c
 39            IYPL9FVNEI5        https://www.wish.com/merchant/5af17d2a28c4d02ac1bd16d2
 40            jiaohuangshidou    https://www.wish.com/merchant/5af3c4a38699ce137bdd94f2
 41            jungege123         https://www.wish.com/merchant/5ad0924d47a0e7037bc94845
 42            kdze7025           https://www.wish.com/merchant/5af903865ccdca7b9d2e2eb9
 43            Krion              https://www.wish.com/merchant/5aa63bd91843543f0e0e2172
 44            Lanbeer            https://www.wish.com/merchant/5af64ed0920bb417f9980a91
 45            Lenkoss            https://www.wish.com/merchant/5975cdd6776ab90bf62d26de
 46            lhycc3             https://www.wish.com/merchant/5aeeb23ef0b75f0bb5bd5e4d
 47            lllsssp            https://www.wish.com/merchant/5af95d56642fc716b28b6085
 48            Loxien             https://www.wish.com/merchant/5aa0ed37c3911a2434de0717
 49            luxuryluxuryhome   https://www.wish.com/merchant/5a65c163edd4427e6ee01cd2
 50            meilijiating       https://www.wish.com/merchant/5afc03fb61b19624307cd2b4
 51            minimybay          https://www.wish.com/merchant/5a3113161e7f75170b92f69f
 52            miniteyangliu      https://www.wish.com/merchant/5ae030d71843546cfa3f6f94
 53            Mziaoo             https://www.wish.com/merchant/5a9f8e8a40626a227c7ae505
 54            onestonetwobird    https://www.wish.com/merchant/5af023477824ca25153953d8
 55            P PENGJIE          https://www.wish.com/merchant/5afaa33c8aa33d3d4dbd824a
 56            pinpainvzhuang1    https://www.wish.com/merchant/5aefbd4d80b1d61984237d4d


                                                 8
4815-6330-1061.2
    Case: 1:20-cv-01098 Document #: 58 Filed: 08/28/20 Page 9 of 10 PageID #:1640




 57            Pweter Lyandon       https://www.wish.com/merchant/5b042d3bbdade42a1ac3d3f9
 58            qinghualio           https://www.wish.com/merchant/5afbdbfd5bc05c35ec4d3c0b
 59            The Big Red          https://www.wish.com/merchant/5955ba68c25081160b78c86e
 60            Tizi Sada            https://www.wish.com/merchant/5b5adeaa67fd604f959f2069
 61            Walddert             https://www.wish.com/merchant/5aea828c7a1fe4117f0bfa33
 62            xiaonigongyi         https://www.wish.com/merchant/5b1275dbc258691f6aa901b3
 63            yumaodian            https://www.wish.com/merchant/5ad84b94beed123f1f4247d4
 64            Arccudda             https://www.wish.com/merchant/5acac57a1b98df1e9a23b512
 65            Celendi              https://www.wish.com/merchant/597943844b913a733d686025
 67            cuijiqin             https://www.wish.com/merchant/5aed1fd6e9b72319f7e10f46
 68            GuLan                https://www.wish.com/merchant/59a0042690a0f127aa796ba0
 69            ilirongrongshoping   https://www.wish.com/merchant/5b0fbb2c0128753326df873a
 70            Jallis               https://www.wish.com/merchant/594c7d27fc079109daa9d657
 71            lihaixia12312        https://www.wish.com/merchant/5adc0a3515511a4d3abdcca9
 72            liulin111            https://www.wish.com/merchant/5af2852ae139d7645df0b9d0
 73            Makkalen             https://www.wish.com/merchant/5b0f6fac7752c86e3595684a
 74            Srotean              https://www.wish.com/merchant/5aa276bbb9605f36266e489d
 75            Tinttana             https://www.wish.com/merchant/5b06674c2f9ef66126fd1afe
 77            YuChenJia            https://www.wish.com/merchant/59a92214776ab96fcff78181
 78            yuwangsheng          https://www.wish.com/merchant/5afe47c3cfb4e56638167f37
 80            hansenhanlin         https://www.wish.com/merchant/5b0370d50128755414ce1116
 83            xiaguan              https://www.wish.com/merchant/5b028d20cfb44a1648488c87
 84            accommodate          https://www.wish.com/merchant/59254bc84d43576858e4e934
 85            minsdeal             https://www.wish.com/merchant/5a421f4c87c25b70c1122d9d
 86            wonbubu              https://www.wish.com/merchant/5a096b61e65033699e2c00e8
 96            all-4-you-good-      https://all‐4‐you‐good‐stuff.ecrater.com
               stuff
 123           aikho_62             https://www.ebay.co.uk/usr/aikho_62
 124           asanka_2558          https://www.ebay.com/usr/asanka_2558
 126           belle-poque          https://www.ebay.com/usr/belle‐poque
 127           bhqwe123             https://www.ebay.com/usr/bhqwe123
 128           bozanruoj            https://www.ebay.com/usr/bozanruoj
 130           cc10086              https://www.ebay.com/usr/cc10086
 131           conception1248       https://www.ebay.com/usr/conception1248
 132           cosplayflying        https://www.ebay.com/usr/cosplayflying
 133           dallasdeal           https://www.ebay.com/usr/dallasdeal
 134           ddl2012              https://www.ebay.co.uk/usr/ddl2012
 137           eiberos_0            https://www.ebay.com/usr/eiberos_0
 138           fashionhome_9        https://www.ebay.com/usr/fashionhome_9
 142           gongsi69             https://www.ebay.com/usr/gongsi69
 144           happyear1998         https://www.ebay.com/usr/happyear1998

                                                  9
4815-6330-1061.2
   Case: 1:20-cv-01098 Document #: 58 Filed: 08/28/20 Page 10 of 10 PageID #:1641




 145           hni8fs             https://www.ebay.com/usr/hni8fs
 147           iclou-15           https://www.ebay.com.au/usr/iclou‐15
 148           ihha-11            https://www.ebay.com/usr/ihha‐11
 150           jame2018           https://www.ebay.com.au/usr/jame2018
 153           largenewr_3        https://www.ebay.com/usr/largenewr_3
 155           lkavi19            https://www.ebay.com/usr/lkavi19
 157           mar92yel           https://www.ebay.com/usr/mar92yel
 158           meke1489           https://www.ebay.com/usr/meke1489
 160           napie_lee24        https://www.ebay.com/usr/napie_lee24
 161           ogoghk             https://www.ebay.com/usr/ogoghk
 162           onfine2009         https://www.ebay.com/usr/onfine2009
 166           salewish           https://www.ebay.co.uk/usr/salewish
 167           savenueyonker56    https://www.ebay.fr/usr/savenueyonker56
 168           shazraz0           https://www.ebay.com/usr/shazraz0
 169           shoppingtime2018   https://www.ebay.com.au/usr/shoppingtime2018
 170           top-fashion1202    https://www.ebay.com/usr/top‐fashion1202
 171           uniq23v3           https://www.ebay.com/usr/uniq23v3
 172           utopiasight        https://www.ebay.com/usr/utopiasight
 173           vesselxie18        https://www.ebay.com/usr/vesselxie18
 175           wholesale_eu       https://www.ebay.com/usr/wholesale_eu
 178           yao520mao          https://www.ebay.com/usr/yao520mao
 179           y-topsale          https://www.ebay.co.uk/usr/y‐topsale
 180           z_pumpkin          https://www.ebay.co.uk/usr/z_pumpkin
 182           zhaoddon_0         https://www.ebay.com.au/usr/zhaoddon_0
 187           czhteng            https://www.wish.com/merchant/5673bf2547954126aec31a19
 189           Dreamcatcher       https://www.wish.com/merchant/552f19f8ab34ee1ce992ec55
               trade company
 193           I LOVE TO BUY      https://www.wish.com/merchant/5afbe369cf6b2613ba26570e
               OO
 194           Jayoyo             https://www.wish.com/merchant/596c31f44b913a103c552ff1
 195           just4youb          https://www.wish.com/merchant/5a37714895646e044f489062
 197           laylayxinba        https://www.wish.com/merchant/5acc52cc40626a24141860cf
 200           qingday            https://www.wish.com/merchant/5d848c8022e777777b74f109
 204           xingniankeshi      https://www.wish.com/merchant/5b0923e57e43f27823a0532e
 208           Fxbar              https://www.amazon.com/sp?_encoding=UTF8&asin=&isAma
                                  zonFulfilled=&isCBA=&marketplaceID=ATVPDKIKX0DER
                                  &orderID=&seller=ANL3W4ULJAI41&tab=&vasStoreID=
 271           funtastic          https://www.dhgate.com/store/21112312




                                               10
4815-6330-1061.2
